The opinion of the. court was delivered by


Mr. Justice Huger.

It is unnecessary to enquire whether the declarations were filed within the time prescribed' by the act. The defendant, by pleading, had waived' his objections to the irregularity, if one existed. Had he refused to plead when he did, an application might have been made by the plaintiff for further time ter declare;, which would have been granted under the existing cir-•iuimstances of this case. The motion, in this ease must therefore prevail’.
JVott, Colcock, and Johnson, Justices,” concurred